On the Merits.
MONROE, J.
This is an appeal from an order allowing the defendant to bond the sequestration of partnership property seized *833at the Instance of his copartner in a suit for settlement and accounting. On the motion made by the defendant to dismiss the appeal on the ground that no appeal lies, it has been held that the order to bond is one which, under the circumstances of this ease, may work irreparable injury. It follows that it must be set aside. State ex rel. Roth v. Judge, 38 La. Ann. 49.
It is therefore ordered, adjudged, and decreed that the judgment appealed from, ordering the release, on bond, to the defendant of the property sequestered, be annulled, avoided, and reversed, and that said property be restored to the custody of the sheriff, or such other person as may be designated by the district court. It is further ordered that the appellee pay the costs of this appeal.